KING, Circuit Judge,
dissenting:
Because the jury’s verdict in favor of Bouchat is entirely without legal or factual support, the district court erred in denying the defendants’ renewed motion for judgment as a matter of law. The defendants are entitled to judgment, and therefore I must respectfully dissent.
I.
We review de novo the district court’s denial of the defendants’ Rule 50(b) motion for judgment as a matter of law, viewing the evidence in the light most favorable to Bouchat, and giving him the benefit of all reasonable inferences. See Austin v. Paramount Parks, Inc., 195 F.3d 715, 727 (4th *496Cir.1999). If there is evidence upon which a reasonable jury could have found in Bouchat’s favor, we are obliged to affirm the jury’s verdict. Duke v. Uniroyal, Inc., 928 F.2d 1413, 1417 (4th Cir.1991).
Although appellate courts are “compelled to accord the utmost respect to jury verdicts and tread gingerly in reviewing them, we are not a rubber stamp convened merely to endorse the conclusions of the jury, but rather have a duty to reverse the jury verdicts if the evidence cannot support it[J” Price v. City of Charlotte, 93 F.3d 1241, 1250 (4th Cir.1996) (internal citations omitted). Judgment as a matter of law is appropriate when “there is no legally sufficient evidentiary basis” to support the jury’s verdict. Fed.R.Civ.P. 50(a)(1).
II.
To prove copyright infringement, a plaintiff must present evidence establishing two elements by a preponderance of the evidence: “(1) ownership of a valid copyright, and (2) copying of constituent elements of the work that are original.” Feist Publications, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361, 111 S.Ct. 1282, 113 L.Ed.2d 358 (1991). I agree with the majority that Bouchat has satisfied the first element of a copyright infringement action. Ante at 494-95. That is, Bouchat does possess a valid certificate of copyright registration for his shield drawing from the United States Copyright Office — dated almost two months after the Ravens publicly unveiled their shield logo.1 See J.A. 27.
With regard to the second element, however, I simply cannot agree with the majority’s conclusion that this evidentiary record establishes that the defendants copied Bouchat’s shield drawing. Proof of copy-ing may be accomplished by either direct evidence or circumstantial evidence. Keeler Brass Co. v. Continental Brass Co., 862 F.2d 1063, 1064 (4th Cir.1988). In cases where direct evidence is lacking, a plaintiff may prove copying by presenting circumstantial evidence that: (i) the alleged infringer had access to the plaintiffs work; and (ii) the infringer’s work is “substantially similar” to the plaintiffs original. Towler v. Sayles, 76 F.3d 579, 581-82 (4th Cir.1996).
In this case, Bouchat presented no direct evidence that the defendants copied his drawing in creating the Ravens shield logo. Thus, Bouchat bore the burden of demonstrating through circumstantial evidence that the defendants had access to his work, and that the Ravens shield logo is “substantially similar” to his original work. As the district court recognized, substantial similarities in the two works are readily apparent. Therefore, the outcome of this proceeding hinges on a single inquiry: whether Bouchat demonstrated that the defendants had “access” to his shield drawing.
III.
To prove access, Bouchat was required to show that the defendants — specifically the NFLP designers charged with creating the logo for Baltimore’s new professional football franchise' — -had a reasonable opportunity to view, and thereby copy, his shield drawing. See ante at 492-93 (citation omitted). A “mere possibility” is not enough; rather it “must be reasonably possible that the paths of the infringer and the infringed work crossed.” Towler, 76 F.3d at 582 (emphasis added) (citing Moore v. Columbia Pictures Indus., Inc., 972 F.2d 939, 942 (8th Cir.1992)). Indeed, as the majority recognizes, speculative reasoning that “amounts to nothing more than a ‘tortuous chain of hypothetical transmit-tals’ is insufficient to infer access.” Ante at 492-93 (citing Towler, 76 F.3d at 583) (quoting Meta-Film Assocs. v. MCA, Inc., 586 F.Supp. 1346, 1355 (C.D.Cal.1984)).
*497Notwithstanding the majority’s casting aside of the substance of Towler, that decision’s characterization of “speculative reasoning” is quite apposite here, because Bouchat’s evidence of access constitutes nothing more than a “tortuous chain of hypothetical transmittals.” To conclude that Bouchat demonstrated “access,” the jury necessarily found that Bouchat’s shield drawing travelled the following circuitous route:
• the Maryland Stadium Authority (“MSA”) actually received Bouchat’s facsimile transmission (Step 1);
• MSA then forwarded Bouchat’s fax to the Pratt Street office of John Moag’s law firm (Step 2);
• David Modell of the Baltimore Ravens (which rented office space in the Pratt Street building housing Moag’s law firm — but on a different floor than Moag), received Bouchat’s drawing (Step 3);
• Modell, or someone else within the Ravens organization, forwarded Bouchat’s drawing to designers Rhonda Kim and Kurt Osaki of the NFLP in New York (Step 4).
Based on the evidence presented at trial, including Bouchat’s testimony that he faxed the drawing to M.S.A. and evidence that M.S.A. regularly forwarded certain correspondence to Moag’s law office, the majority finds that Bouchat has met his initial burden in showing that Steps 1 and 2 may have been reached, and that “[t]he jury was thus entitled to conclude that the faxed drawing reached Moag at the Pratt Street office.” Ante at 493.
A.
Given our limited standard of review, I am constrained to agree with the majority that the jury was entitled to credit Bouc-hat’s testimony that he faxed his shield drawing to MSA’s office. However, the evidence supporting such a finding, consisting solely of Bouchat’s own testimony, is marginal at best.2 Bouchat presented no witnesses who saw him send the fax; he submitted no confirmation sheet verifying that the facsimile transmission was successful; and he failed to produce any telephone records confirming the transmission. Moreover, the Deputy Director of M.S.A. testified that, following the initiation of this lawsuit, he conducted an investigation to determine whether M.S.A. had received Bouchat’s fax. Based on this investigation, he concluded that “[ejvery member of [MSA] staff said they had no knowledge of this drawing.” J.A. 322.
Nevertheless, I agree with the majority that a reasonable jury could have concluded that Step 1 was adequately proved, and that Bouchat faxed the shield drawing to MSA. However, this is merely the beginning, rather than the end, of our inquiry; Bouchat was required to prove much more.
B.
With regard to Step 2, I cannot agree that the jury, on this evidence, could find the fax reached Moag at the Pratt Street office of his law firm, Patton Boggs. In support of its conclusion otherwise, the majority relies solely on evidence “that the regular practice at M.S.A. was to forward faxes for Moag to his Pratt Street office.” Ante at 493. From this evidence, the jury apparently inferred that Moag had received Bouchat’s shield drawing prior to creation of the Ravens shield logo.
However, “an inference must be a logical and reasonable deduction from the facts proved. It may be unreasonable if it is at war with uncontradicted or unim-peached facts.” Selle v. Gibb, 567 F.Supp. 1173, 1182 (N.D.Ill.1983), aff'd, 741 F.2d 896 (7th Cir.1984) (internal quotations and citation omitted).3 Thus, if a plaintiffs *498claim is based upon inferences, they must be logical and reasonable, and not directly contradicted by otherwise undisputed facts. Only then are the inferences permissible.
In this case, the evidence does not permit the inference that Moag received Bouchat’s shield drawing. First, beyond the preliminary inference that the fax was received by MSA, Bouchat offered no direct evidence that M.S.A. thereafter forwarded the shield drawing to Moag. Nevertheless, the majority approves of the additional inference' — based exclusively on MSA’s general policy of forwarding correspondence to Moag — that M.S.A. sent the shield drawing to Moag’s law office. I disagree on this point; the majority’s inference-upon-inference determination that Moag received Bouchat’s shield drawing is much too speculative to support a finding of access. See Selle, 741 F.2d at 902.
Indeed, the only evidence produced at trial on this issue is inconsistent with the jury’s inference that the faxed drawing reached Moag. The office manager at Patton Boggs testified that an investigation of internal office files did not indicate receipt of any drawings from Bouchat. Likewise, when Moag was asked whether he recalled receiving any artistic submissions from Bouchat after their initial meeting, he replied, “No, I do not. I remember meeting Mr. Bouchat but I don’t remember receiving anything from him.” J.A. 966.
Although it is within the province of the jury to evaluate the credibility of these witnesses, the jury cannot:
arbitrarily discredit a witness and disregard his testimony in the absence of any equivocation, confusion, or aberration in it. It is not proper to submit uncontra-dicted testimony to a jury for the sole purpose of giving the jury the opportunity to nullify it by discrediting the witness, when nothing more than mere interest in the case exists upon which to discredit such witness.
M.H. Thomas & Co. v. Hawthorne, 245 S.W. 966, 972 (Tex.Civ.App.1922) (quoted with approval in Chesapeake & O. Ry. Co. v. Martin, 283 U.S. 209, 219-20, 51 S.Ct. 453, 75 L.Ed. 983 (1931)). See also Browning v. Crouse, 356 F.2d 178, 180 (10th Cir.1966); Eaton v. National Broad. Co., 972 F.Supp. 1019, 1024 (E.D.Va.1997), aff'd, No. 97-2162, 1998 WL 258381 (4th Cir. May 21, 1998) (per curiam). As the Seventh Circuit recognized in Selle, “the testimony of credible witnesses concerning a matter within their knowledge cannot be rejected without some impeachment, contradiction or inconsistency with other evidence on the particular point at issue.” 741 F.2d at 903 (citations omitted).
In the face of the uncontradicted evidence that Bouchat’s shield drawing was not received at Moag’s law office, MSA’s general practice of forwarding correspon*499dence to Moag, standing alone, is simply insufficient to support a jury finding that the drawing actually reached Moag’s office. In short, the majority’s second inference (Step 2) — that M.S.A. forwarded the drawing to Moag’s office — amounts to nothing more than “mere speculation, conjecture, or a bare possibility of access.” See Selle, 741 F.2d at 902.
C.
Furthermore, assuming the jury could permissibly find that the shield drawing reached Moag’s office (Step 2), Bouchat’s proof of access is even less convincing in the succeeding two steps. After the drawing reached Moag’s law office, Step 3 in the access analysis is premised on another inference' — -that the fax was then sent to Modell of the Ravens organization. In this regard, the majority infers access based on another thin reed — the mere fact that the Ravens rented temporary office space from Moag’s law firm: “By proving that the drawings were transmitted to Moag, and that Modell shared the same office space with Moag, Bouchat proved that Mo-dell had ‘access’ to Bouchat’s drawing.” Ante at 493.
Once again, however, Bouchat produced no evidence to corroborate his contention that Modell received the shield drawing. Instead, Bouchat asks us to infer — based on his testimony that he sent a fax of the drawing to MSA — that M.S.A. received it; infer further — based on MSA’s policy of forwarding correspondence addressed to Moag to Moag’s law office — that the drawing was sent to Patton Boggs; and then infer even further — based on the fact that the Ravens rented office space from Patton Boggs — that Modell received the drawing. While the majority regards an office policy as sufficient proof that M.S.A. forwarded the fax to Moag, it ignores Moag’s personal policy and practice to the contrary of not forwarding to the Ravens material sent to MSA. This error directly conflicts with both common sense and numerous authorities to the contrary. Corporate receipt of the material alleged to be infringed is simply insufficient proof of access in the face of uncontroverted evidence that corporate policy was to separate these sorts of submissions from the alleged infringers. See Grubb v. National Football League Properties, 901 F.Supp. 36, 39 (D.Mass.1995); Vantage Point, Inc. v. Parker Bros., Inc., 529 F.Supp. 1204 (E.D.N.Y.1981).
Furthermore, the evidence at trial is consistent with Moag’s policy of not forwarding material to the Ravens. The undisputed evidence was that neither Modell nor any other Ravens official ever received Bouchat’s shield drawing. As the district court conceded, “There is no direct evidence specifically proving that the Shield Drawing fax was provided to Mr. Modell, and he generally denies any knowledge of such a fax.” J.A. 1313.
There is more. All witnesses from the Ravens organization categorically denied having received or viewed Bouchat’s shield drawing prior to creation of the Ravens shield logo. Modell himself testified unequivocally that he never received any Bouchat drawings. Likewise, David Cope, the Ravens vice-president for marketing (and the official responsible for handling outside submissions during the months of March and April 1996), testified that he did not see any drawings submitted by Bouchat. Although juries are generally entitled to disbelieve the testimony of any witness, “the testimony of credible witnesses concerning a matter within their knowledge cannot be rejected without some impeachment, contradiction or inconsistency with other evidence on the particular point at issue.” Selle, 741 F.2d at 903 (citations omitted). Again, the inference that Modell received the shield drawing cannot fairly be characterized as anything other than “mere speculation, conjecture, or a bare possibility of access.”
D.
Nonetheless, even if we also assume that Modell received Bouchat’s shield drawing *500(Step 3), such a conclusion still leaves the drawing nearly 200 miles south of the NFLP’s New York office. To establish access, Bouchat bore the additional burden of proving Step 4 — that Kim and Osaki, the NFLP’s creators of the allegedly infringing work, had a reasonable opportunity to view or to copy his shield drawing. See Towler, 76 F.3d at 582; see also Eaton, 972 F.Supp. at 1024 n. 7 (E.D.Va.1997) (“Proof of access is only probative of copying to the extent that the alleged copier had access to the protected work. Thus, it is access by the creators of the allegedly infringing work that must be shown.”).
1.
Significantly, the majority does not discuss whether Kim and Osaki had a reasonable opportunity to view or copy Bouchat’s shield drawing. The majority’s analysis on this point is a single sentence, concluding simply, “The jury was entitled to infer that the NFL designers had access if a third party intermediary (Modell) with a close relationship to the alleged infringers (the NFL designers) had access.” Ante at 492. Under this so-called “third party intermediary doctrine,” courts may “infer that the alleged infringer had a reasonable possibility of access if the author sent the copyrighted work to a third party intermediary who has a close relationship with the in-fringer.” Towler, 76 F.3d at 583.
The problem with this point is simple— the inference is rebutted by uncontradict-ed testimony. Inferring access under this doctrine, like any inference, must be a reasonable deduction from established fact. See Grow, 394 F.2d at 199. The defendants introduced undisputed evidence inconsistent with the majority’s inference that Modell shared the drawings with someone at the NFLP. For instance, Mr. Cope testified that the Ravens did not forward any materials or drawings to the NFLP after March 18, 1996, approximately two weeks prior to Bouchat’s claimed date of access.4 Similarly, the undisputed evidence indicates that Bouchat’s shield drawing was not received by the NFLP in New York. Bruce Burke, the NFLP’s vice president and creative director, when asked whether he saw any of Bouchat’s drawings prior to the final selection of the Ravens logos, testified simply, “No, absolutely not.” J.A. 864. Similarly, Paula Guibault, the NFLP’s senior intellectual property counsel, when asked whether she had seen any of Bouchat’s drawings prior to the initiation of this lawsuit, replied, “No, I did not.” J.A. 1053. And finally, both Kim and Osaki, the NFLP artists responsible for the design of the Ravens shield logo, testified unequivocally that they had never seen any drawings submitted by Bouchat.5
Given the complete absence of evidence that Bouchat’s shield drawing was received in the NFLP’s New York office, the inference that the NFLP designers had access to the drawing is the result of an illogical and impermissible series of inferences. Although the old rule that disallowed the piling of inference upon inference has been abrogated, such pilings must be “well supported by the evidence. We must ... tak[e] into consideration that its probability may be attenuated by each underlying *501inference.” Cora Pub, Inc. v. Continental Cas. Co., 619 F.2d 482, 486 (5th Cir.1980). In this case, the endless piling of unsupported and contradicted inference upon inference upon inference rises to the level of absurdity.
2.
In the copyright context, a special requirement of access has been established to prevent exactly the sort of problem this case presents. Other federal courts, perhaps after seeing a dizzying array of mer-itless copyright claims, have offered insight into the problem. In Meta-Film Assocs. v. MCA, Inc., 586 F.Supp. 1346 (C.D.Cal.1984), for example, the court rejected a claim of infringement over an unsolicited script sent to a movie studio that eventually produced the movie “Animal House.” In doing so it observed that “[i]n such a business [film production], countless unsolicited scripts are submitted to numbers of individuals on studio lots every day. Under these circumstances, it is clearly unreasonable to attribute the knowledge of any one individual ... to every other individual just because they occupy offices on the same studio lot.”
The New York federal courts have frequently dealt with instances of a plaintiff coming forward with a “bare corporate receipt,” alleging that he or she sent unsolicited material to various well-known companies. The plaintiff later sues when a similar work is produced. These decisions have been steadfast in holding that access cannot be permissibly inferred from such “bare corporate receipt.” See Dimmie v. Carey, 88 F.Supp.2d 142, 146-49 (S.D.N.Y.2000) (rejecting claim of infringement on Mariah Carey song where plaintiff alleged sending tape to Columbia Records, then theorized Carey’s eventual access by a “series of uncertain inferences” not unlike those offered by Bouchat); Tisi v. Patrick, 97 F.Supp.2d 539, 547-48 (S.D.N.Y.2000) (rejection of “bare corporate receipt” as proof of access under similar facts); Cox v. Abrams, 1997 WL 251532 (S.D.N.Y. May 14, 1997) (unpublished); Novak v. National Broad. Co., 752 F.Supp. 164 (S.D.N.Y.1990).
Indeed, this is not the first time the NFL has been alleged — on unsupported facts — to have infringed other artistic work in creating a design. See Grubb v. National Football League Properties, Inc., 901 F.Supp. 36, 39 (D.Mass.1995) (refusing to “discredit the testimony” of numerous defense witnesses, responsible for the production of a new logo for the New England Patriots, that they had never seen the plaintiffs proposed logo, when the plaintiff had “not shown any evidence” of access).
The facts here resound of those above. These cases typically involve similar litigation over successful movies, books, songs or other artistic works. Inevitably, a plaintiff comes forward claiming to have thought of the idea first — only to have no evidence, except for having sent his or her work to a corporation or person affiliated with the alleged infringer.6 While some also have proof that somebody read their work, many do not.7 But where the proof is extraordinarily thin and based on a chain of unsupported and fanciful inferences, the courts have rightfully found the access requirement unmet. In stark contrast to this insight, the majority dismantles the access requirement by allowing a tenuous, unproved, contradicted, and inconsistent chain of inferences to satisfy Towler and prove access. This guts the *502entire purpose of the access requirement, and it will inevitably lead to further jury verdicts ad absurdum.
IV.
After incorrectly concluding that Bouc-hat had met his burden of showing access under Towler, the majority unnecessarily adopts a new legal principle — the “strikingly similar” doctrine.8 The majority concludes that, even if the plaintiff had not met the burden of showing access, the “striking similarity [between the plaintiffs original work and the alleged infringing work] is one way to demonstrate access.” Ante at 494. That is, based on the striking similarity between Bouchat’s shield drawing and the Ravens shield logo, Bouchat is entitled to an inference that the defendants had a reasonable opportunity to view and thereby copy his work.
A.
This is an interlocutory appeal under the provisions of 28 U.S.C. § 1292(b). The issues presented are: (1) Was the plaintiffs proof of a reasonable possibility of access legally insufficient? (2) If so, will the Fourth Circuit adopt the ‘strikingly similar’ doctrine inferring access as expressed in Gaste v. Kaiserman, 863 F.2d 1061, 1068 (2d Cir.1988)? J.A. 1328-29 (emphasis added). After holding that the plaintiffs proof of access was not insufficient, the majority had no reason to answer the second question. It does so nevertheless and, in my view, does so incorrectly.9
Relying on Gaste and the Seventh Circuit’s decision in Selle v. Gibb, the majority adopts the “strikingly similar” doctrine, which holds that “striking similarity is circumstantial evidence of copying, thereby supporting an inference of access.” Id. In Gaste, the Second Circuit described the contours of the doctrine as follows:
Though striking similarity alone can raise an inference of copying, that inference must be reasonable in light of all the evidence. A plaintiff has not proved striking similarity sufficient to sustain a finding of copying if the evidence as a whole does not preclude any reasonable possibility of independent creation.
Gaste, 863 F.2d at 1068 (emphasis added).
Similarly, the Seventh Circuit in Selle recognized that striking similarity does not completely eliminate the need for additional proof of access:
[Striking similarity is just one piece of circumstantial evidence tending to show access and must not be considered in isolation; it must be considered together with other types of circumstantial evidence relating to access. As a threshold matter, therefore, it would appear that there must be at least some other evidence which would establish a reasonable possibility that the complaining work was available to the alleged in-fringer .... The plaintiff must always present sufficient evidence to support a reasonable possibility of access because the jury cannot draw an inference of access based upon speculation and conjecture alone.
*503741 F.2d at 901. Based on Gaste and Selle, the majority maintains that Bouehat is entitled to an inference of access because of the striking similarity between the Ravens shield logo and his shield drawing.
B.
I am unable to join in the majority’s endorsement of the “strikingly similar” doctrine. The doctrine’s underlying assumption is that where two works are so strikingly similar, there is a high probability that one was copied from the other. See Gaste, 863 F.2d at 1067-68. However, this assumption, standing alone, runs contrary to a fundamental principle of copyright protection: independent creation. See Feist, 499 U.S. at 345, 111 S.Ct. 1282 (recognizing that “originality,” the sine qua non of copyright protection, requires independent creation and some degree of creativity). Evidence of copying — access plus substantial similarity — is “crucial to any claim of copyright infringement because no matter how similar the two works may be (even to the point of identity), if the defendant did not copy the accused work, there is no infringement.” 741 F.2d at 901 (citation omitted). Indeed, “two works may be identical in every detail, but, if the alleged infringer created the accused work independently or both works were copied from a common source in the public domain, then there is no infringement.” Id. As Judge Learned Hand observed in Sheldon v. Metro-Goldwyn Pictures Corp., 81 F.2d 49 (2d Cir.1936), aff'd, 309 U.S. 390, 392, 60 S.Ct. 681, 84 L.Ed. 825 (1940), “[I]f by some magic a man who had never known it were to compose anew Keats’s Ode on a Grecian Urn, he would be an ‘author,’ and, if he copyrighted it, others might not copy that poem, though they might of course copy Keats’s.” Id. at 54.
However, under the majority’s “strikingly similar” doctrine, one who plagiarized Keats’s Ode on a Grecian Urn in 1820 would arguably be entitled to an inference of infringement — based merely on the similarity of the two works — against one of England’s greatest poets. Such an absurd result illustrates why the requirement of proving substantial similarity should remain independent of the requirement of demonstrating access — Keats’s poem is “strikingly similar” to the hypothetical plaintiffs poem because the plaintiff copied it from him. Simply put, in examining a plaintiffs circumstantial evidence of copying, proof of one element should not allow a court to infer the existence of the other.
V.
For the foregoing reasons, I have concluded that the jury’s verdict in favor of Bouehat is unsupported both factually and legally, and I respectfully dissent.

. Bouchat’s copyright registration is dated July 25, 1996. The Ravens publicly unveiled their new uniforms and insignia, including the shield logo, on June 6, 1996.


. Even the jury was not fully convinced by Bouchat, as evidenced by their simultaneous and inconsistent verdict that he failed to prove that he had faxed two other drawings along with the shield drawing. J.A. 1237, 1239-40.


. An "inference” is a common evidentiary device which allows the trier of fact to draw *498"a logical deduction or conclusion from established fact.” United States v. Grow, 394 F.2d 182, 199 (4th Cir.1968). That is, an inference permits the jury to find an ultimate fact to have been proven based upon proof of another fact. The determination of whether an inference is reasonable "cannot be decided in a vacuum; it must be considered in light of the competing inferences to the contrary.” Sylvia Dev. Corp. v. Calvert County, Md., 48 F.3d 810, 818 (4th Cir.1995) (internal citations omitted).
In Pennsylvania R.R. Co. v. Chamberlain, 288 U.S. 333, 53 S.Ct. 391, 77 L.Ed. 819 (1933), the Supreme Court concluded that it is "not permissible [to infer the existence of a particular fact] in the face of the positive and otherwise uncontradicted testimony of unim-peached witnesses consistent with the facts actually proved, from which testimony it affirmatively appears that the facts sought to be inferred did not exist.” Id. at 341, 53 S.Ct. 391. Similarly, in Ford Motor Co. v. McDavid, 259 F.2d 261 (4th Cir.1958), we explored the jury’s ability to draw inferences from established facts, writing:
[I]t is the province of the jury to resolve conflicting inferences from circumstantial evidence. Permissible inferences must still be within the range of reasonable probability, however, and it is the duty of the court to withdraw the case from the jury when the necessary inference is so tenuous that it rests merely upon speculation and conjecture.
Id. at 266.


. In finding the evidence sufficient to support the jury’s finding of access, the district court relied largely on evidence “that at least on two occasions in the pertinent time period, unsolicited sketches were sent by Mr. David Modell to NFLP.” J.A. 1314. However, both of these submissions were forwarded to the NFLP prior to the Ravens’s institution of a no-forwarding policy on March 18, 1996. By contrast, as Cope's undisputed testimony indicated, the policy was in effect when Bouchat allegedly faxed his shield drawing on April 1, 1996. Therefore, the district court's suggestion that unsolicited sketches were forwarded to the NFLP during "the pertinent time period” is inaccurate.


. Kim and Osaki were initially contradicted by Bouchat’s "expert,” who testified that it was a "fact[]” that Asians — Kim and Osaki are presumably of Asian descent' — -are "taught in their culture” to copy. J.A. at 160. Three weeks after that improper testimony, the court instructed the jury to disregard it.


. Indeed, Dimmie, supra, involved the second • plaintiff to bring a claim of infringement against Mariah Carey over the song "Hero.” An earlier case, described by the court as a "complete fabrication,” was also dismissed. See Selletti v. Carey, 177 F.R.D. 189, 193 (S.D.N.Y.1998).


. At least two recent cases have indicated that the lack of “concrete evidence” of actual receipt "such as a postage receipt or an entry in ... submission log[s]” can be dispositive of a claim of access based merely on corporate receipt. See Tomasini v. Walt Disney Company, 84 F.Supp.2d 516, 520 (S.D.N.Y.2000); Dimmie, 88 F.Supp.2d at 146 (S.D.N.Y.2000).


. The majority concedes that we have never adopted the "strikingly similar” doctrine. In the only case in which we have addressed this issue on the merits, albeit in an unpublished decision, we expressly rejected the adoption of the doctrine. See Takeall v. Pepsico, Inc., No. 93-1237, 1993 WL 509876 (4th Cir. Dec.8, 1993). In Takeall, the plaintiff urged us to adopt a "per se rule regarding the elimination of the need for proof of access in cases involving 'striking similarity. " Id. at *4. Relying on the Second Circuit's decision in Gaste v. Kaiserman, we observed that while "striking similarity alone can raise an inference of copying, that inference must be reasonable in light of all the evidence.” 1993 WL 509876, at *5 (quoting Gaste, 863 F.2d at 1068). Accordingly, we rejected the plaintiff’s arguments, concluding that adoption of such a per se rule would be "inadvisable and unsupported by law.” Id.


. The majority’s adoption of the "strikingly similar” doctrine is unnecessary dicta, and should accordingly lack precedential value.